               Case 19-21621-AJC        Doc 24     Filed 09/18/19     Page 1 of 4



                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION

IN RE:                                             Case No.19-21621-AJC

MARY Z MIRIAN,                                     Chapter 13

            Debtor.
______________________________________/

                            HSBC BANK USA, N.A.'S
           OBJECTION TO CONFIRMATION OF DEBTOR’S CHAPTER 13 PLAN

         HSBC BANK USA, N.A. ("Secured Creditor"), by and through undersigned counsel,

files this Objection to Confirmation of Debtor’s Chapter 13 Plan, and in support thereof states as

follows:

         1.    On August 29, 2019, Mary Z. Mirian (“Debtor”) commenced this bankruptcy case

by filing a petition for relief under Chapter 13 of the United States Bankruptcy Code [D.E. #1].

         2.    Secured Creditor holds a security interest in Debtor's real property located at 2750

Northeast 183 Street, Aventura, FL 33160 (the “Property”), by virtue of a Mortgage which is

recorded in Official Records Book 24091, at Page 2082, of the Public Records of Miami-Dade

County, Florida. The Mortgage secures a Note in the amount of $80,000.00.

         3.    Secured Creditor intends to file a Proof of claim in this case, in the approximate

principal balance amount of $72,047.75 with arrears in the amount of $75,414.20.

         4.    According to the Chapter 13 Plan [D.E. #15] (the “Plan”), Debtor proposes to

pursue a loan modification agreement.

         5.    Debtor's proposed Plan requests Mortgage Modification Mediation and contains

the requisite language concerning the Court's Mortgage Modification Mediation Program.

However, to date, Debtor has not filed a Motion for Referral to Mortgage Modification
               Case 19-21621-AJC         Doc 24     Filed 09/18/19      Page 2 of 4



Mediation nor has Debtor applied directly for loan modification review with Secured Creditor.

Debtor cannot modify the subject loan documents solely through Plan treatment.

       6.      The Plan fails to include the Chapter 13 Plan MMM Language pursuant to the

Mortgage Modification Mediation Program Procedures. Secured Creditor objects to the Plan and

to any plan which fails to include the appropriate MMM Plan Language.

       7.      Pursuant to the MMM Program Procedures and the Plan, Debtor is required to pay

“no less than 31% of Debtor’s gross incomes as a good faith adequate protection payment to the

Lender” or the regular monthly mortgage payment, whichever is the lesser. The gross income

stated on Debtor’s schedules is $4,437.00 [D.E. #18]. Debtor is currently paying $648.00 for

monthly Homeowner Association dues associated with the property. The adequate protection

payment which is due on the subject Mortgage is $987.16, which is the regular monthly

mortgage payment and the less of the 31% of Debtor’s gross income minus the Homeowner

Association dues. Debtor is paying less than the required payment. The Adequate Protection

payment requirement is a threshold issue for participation in the mediation process. Secured

Creditor objects to any Adequate Protection payment that is less than the requisite amount.

       8.      Debtor’s Plan was filed in bad faith as Debtor’s plan was not in compliance with

MMM requirements at the time of filing and continues to be deficient.

       9.      In the event that mediation is unsuccessful, or Debtor fails to seek a referral to the

mediation program, then the Plan should be amended to provide for the regular monthly payment

of $987.16 which is due on the subject Mortgage, together with a cure of the prepetition arrears.

Furthermore, the monthly payment is subject to periodic adjustments for escrow and/or for

variable interest rates and, therefore, must be amended during the pendency of the plan in

accordance with the loan documents.
                  Case 19-21621-AJC        Doc 24     Filed 09/18/19     Page 3 of 4



       10.        The pre-petition arrearage due Secured Creditor is $75,414.20. Creditor requests

that the Plan be amended to provide for these arrearages through plan payments of up to 60

months.

       11.        Secured Creditor hereby reserves the right to supplement this Objection at or prior

to the hearing.

       WHEREFORE, Secured Creditor respectfully requests the entry of an Order which

denies confirmation of the Plan unless such plan is amended to overcome the objections of

Secured Creditor as stated herein.

                                                       Respectfully Submitted:


                                                       /s/ Jennifer Laufgas
                                                       Jennifer Laufgas, Bar No.56181
                                                       Attorney for Secured Creditor
                                                       Aldridge Pite, LLP
                                                       Fifteen Piedmont Center
                                                       3575 Piedmont Road, N.E., Suite 500
                                                       Atlanta, GA 30305
                                                       Phone: (404) 994-7400
                                                       Fax: (888) 873-6147
                                                       Email: Jlaufgas@aldridgepite.com
               Case 19-21621-AJC         Doc 24     Filed 09/18/19    Page 4 of 4



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing Objection to
Confirmation was served electronically or via U.S. Mail, first-class postage prepaid, to:

DEBTOR
Mary Z Mirian
2750 NE 183 Street Apt 1811
North Miami Beach, FL 33160

DEBTOR’S ATTORNEY
Carolina A Lombardi
Legal Services of Greater Miami, Inc.
4343 West Flagler Street #100
Miami, FL 33134
CLombardi@legalservicesmiami.org

TRUSTEE
(via electronic notice)
Nancy K. Neidich
www.ch13miami.com
POB 279806
Miramar, FL 33027
e2c8f01@ch13miami.com

UNITED STATES TRUSTEE
(via electronic notice)
Office of the US Trustee
51 S.W. 1st Ave., Suite 1204
Miami, FL 33130
USTPRegion21.MM.ECF@usdoj.gov

Dated: September 18, 2019

                                                     /s/ Jennifer Laufgas
                                                     Jennifer Laufgas, Bar No.56181
                                                     Attorney for Secured Creditor
                                                     Aldridge Pite, LLP
                                                     Fifteen Piedmont Center
                                                     3575 Piedmont Road, N.E., Suite 500
                                                     Atlanta, GA 30305
                                                     Phone: (404) 994-7400
                                                     Fax: (888) 873-6147
                                                     Email: Jlaufgas@aldridgepite.com
